Oil exploration and extraction - risks, liability and regulation (debate)
The next item is the Council and Commission statements on oil exploration and extraction - risks, liability and regulation.
Madam President, ladies and gentlemen, thank you for your invitation to this debate, which I think is an extremely important one. It is fortunate that we are able to hold it on the risks, safety and regulation of offshore oil operations.
After seeing the recent disaster in the Gulf of Mexico, we obviously cannot remain indifferent when we think about the victims and the extremely serious damage - probably irreparable in some cases - caused to the environment in that region, and we now have a duty to learn every possible lesson from what has happened, in order to prevent a similar disaster from occurring in Europe.
We know that the situation in Europe is not the same. We already have stricter operating conditions. Our exploration and extraction takes place nearer to coasts and at much shallower depths than those at which the Gulf of Mexico accident occurred. Nevertheless, we can never be too careful, as the saying goes, and we are right to consider a more preventative policy.
I should also like to pay tribute to the dynamic and proactive approach of the Commission, which, as long ago as 11 May, took the initiative of consulting and interviewing industrialists and which will resume its consultations on 14 July - Commissioner Oettinger will explain this to you in more detail and better than I. I am told that a debate was already held in your Chamber on 18 May.
The Council has also examined the issue, and we held an initial debate with the Commission at our last Energy Council Meeting on 31 May. The initial informal contacts made with the Commission suggest that we could revisit the issue at the informal Council meeting in September, to ensure that pressure continues to be exerted in this area. We also addressed these issues at the various bilateral meetings held as recently as 28 June with the OPEC countries.
The issue now is to determine whether further legislation is needed in this area, in which there already exist several important regulations on the safe operation of platforms, the safety of workers, and so on. We already have, of course, the European Maritime Safety Agency and the Civil Protection Mechanism. Do we need anything else? Do we need to strengthen these regulations further? This is the question which we will have to ask ourselves once the Commission has finished its analysis.
As I said, the Commissioner - and, once again, he will explain matters to you better than I can - is continuing to analyse the legislation and consult Member States and industrialists. On behalf of the Council, I would simply ask that the Commission extend its range of contacts and approach other types of expert, in universities, for example, so that as many points of view as possible are expressed around the table. The idea is that, with the help of this comprehensive analysis - which I hope will be completed soon - we can envisage strengthening the set of EU regulations and legislation in this field, with a review of the regulation on the European Maritime Safety Agency being the first stage in this process. Furthermore, we will have to examine the issue not only of which platforms are currently in operation, but also of which ones are no longer in use and will eventually have to be decommissioned. Once again, this entails major risks and potential environmental risks and naturally raises the issue of financial liability and the technical arrangements for this decommissioning.
Those are all the issues the Council would like us to be able to debate. I should like to assure you, in any case, Madam President, ladies and gentlemen, that the Belgian Presidency intends to ensure that this issue is rigorously monitored, and that it will continue to receive our attention.
Madam President, Minister Magnette, Mrs Damanaki, ladies and gentlemen, this is the second time today the House has discussed this issue and the possible risks associated with oil exploration and oil extraction off the coast of Europe.
We have not been idle in recent weeks. On the basis of a comprehensive hearing involving the oil companies active under European competence, we drew up an extensive catalogue of questions that dealt with all the safety issues. We received the replies in the last few days and we have also evaluated the results. Next week, we have another hearing with all 17 or 18 companies which extract oil under European competence and we shall address the weaknesses there. I have suggested an informal meeting in the next few days with the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy, or rather with their coordinators, to inform them of the initial results associated with these replies.
At the same time, the Commission services have begun examining existing legislation. They are considering risk management, prevention, damage limitation and follow-up measures. It is already apparent that the answers are not absolutely clear, and are therefore unsatisfactory. I am working together closely with my colleagues, Mrs Damanaki, Mrs Georgieva and Mr Potočnik, in their respective spheres of competence. What we want is a comprehensive position from the Commission with regard to all the issues, from prevention and reaction to questions of liability.
The prime concern is safety, and safety must come first. I believe that safety always comes before financial considerations. You could also say that safety is absolutely non-negotiable. When it comes to operational and occupational safety, we already have standards that guarantee a high degree of prevention. In the environmental area, the question of liability follows the principle that the polluter pays. Yet here too, it is already possible to produce an interim result. My aim is to clarify the European legal framework and to bring it to a new level. For this reason, I am also holding a meeting on 14 July that is to be attended by the national supervisory and regulatory bodies, the ministries and specialist authorities. I intend discussing with them the options and necessary actions to ensure that European standards are brought to the highest possible level and apply uniformly across the whole of Europe.
Today, I wish to address five central points where I believe action is necessary, from prevention and remedial measures to liability.
Firstly, new drilling activity. As you know, responsibility for approving and examining applications for new drilling rigs and new drilling opportunities lies with our Member States. My clear advice to the Member States today is that I would not recommend licensing any new drilling - namely extreme drilling - but suggest that such activities be shelved. This may constitute a de facto moratorium. It should be accepted. While the consequences are under detailed discussion, it is reasonable to expect that all those involved, namely the oil companies, accept that new licences are hard to justify while the debate is still in progress.
Our governments will and must ensure that the industry adheres to the highest standards in terms of safety and prevention. This is a principle that is not negotiable in view of the extreme climatic and geophysical conditions that apply.
The second issue is the level of prevention and a strengthening of controls. We must examine all emergency plans on the basis of best practice, where we can learn from others; approval procedures must include the ability to respond in critical situations. We must also consider the financial background, so that responsibility for damage, i.e. the principle that the polluter pays, does not just exist in theory, but can also be pursued in practice. In addition to the liability of the originator, whether culpable or not, we should also examine whether additional insurance solutions, mandatory insurance solutions or even preliminary solutions make sense, as appropriate.
I feel the usual division of labour between the national authorities and their EU counterparts is not really satisfactory. We need a new model, greater synergy and more efficient cooperation, perhaps even a system for auditing the auditors. In other words, in a few weeks' time, I would like to propose to Parliament and to the Member States that national competence for controlling and auditing should remain in place, but that the verification of auditors and a common auditing standard should be established in addition at European level.
Next, we should look at a stress test for existing legal provisions. My intention is that Europe should have the highest safety standards and legal provisions in worldwide terms. This must be accepted because the damage that could occur in the event of an accident, including the economic damage, far outweighs the cost of avoiding accidents.
We then need to check whether the existing European Maritime Safety Agency, which has competence for shipping, also has the competences to inspect drilling rigs and platforms. We have competences in this field, but the issue is, I believe, how we are to extend these competences.
We then need to look at the Member States, as well as Norway, the Mediterranean region, the Maghreb zone and, in our vicinity, Nigeria. I wish to stimulate worldwide debate that will make it impossible for similar environmental catastrophes to occur in this form in any region of the world, firstly, in the maritime regions accessible to us but, in future, worldwide too.
We must give priority to thoroughness rather than haste. This is an extremely important issue and work is in progress on the legal, economic and technical fronts. Please give us another few weeks to produce a comprehensive plan of action that we can recommend to the Member States, the Energy Council, other European Councils and Parliament. I am counting on your expertise, interest and cooperation.
Member of the Commission. - Madam President, I am in full agreement with the statement of my colleague, Mr Oettinger. Let me add just a few points.
Let me first remind you of an obvious fact which, however, has not been mentioned sufficiently these last few days. This dramatic accident happened at sea. What does that mean? Its consequences are multiple. Beyond the loss of lives, we had an unprecedented ecological disaster that affects the marine and coastal ecosystems, an economic and social catastrophe for tourism, for the fishing industry, as well as many other maritime and coastal activities. As Commissioner Oettinger said before me, it is a moment for us to analyse existing legislation, in order to check if it provides complete coverage for risk management and prevention. We also have to demand guarantees from oil companies, for full safety, referring to all their activities. This is very important. Full safety in all their activities and full application of the polluter pays principle.
Referring especially to my portfolio, if we have a situation where European fisheries become directly affected by a spill, I, as the Commissioner in charge, will take the necessary steps to mitigate the impact on fishermen and their communities as far as possible and adequate.
But I think that now is, above all, the moment to question ourselves on our addiction to oil and to look forward towards better management of the oceans and seas. This dependence on oil clearly comes at a price, which a large part of the population and of maritime stakeholders is no longer willing to pay. I am well informed about this. So we have to understand that there is great potential for future energy from the oceans. We need to put more emphasis on renewable ocean energy - not only offshore wind energy, this is obvious, but I am not only referring to this. I am referring also to sea energy, for example, energy coming from waves, tides, the exploitation of algae or thermal sea potential. This energy is cleaner and will help us to achieve our climate action targets and the diversification of energy sources. It also offers a huge potential for highly qualified new employment in maritime sectors and coastal regions.
Europe is the maritime continent par excellence and we should take the lead in the development of sustainable marine energy sources. We need the tools for a prevention policy as Mr Oettinger said but, at the same time, we need to allow balanced and sustainable exploitation of the marine sources. How can we achieve this?
Integrated maritime special planning can give us this opportunity. It is the key instrument in reconciling conflicting interests in the issue of this space. It can anticipate future challenges and operational skills. Equally, our knowledge of the deep sea is dramatically poor and we have to understand this. Today, for example, nobody can say for sure whether the spill will reach European shores, which creates justified concerns for us. We clearly need to better understand the deep sea. This means that we need to increase our research activities and to develop our maritime surveillance capacities in terms of satellites and equipment in general and with regard to data gathering and modelling.
We are also seeing the need for international cooperation and understanding. So far, only the United States is directly affected but I think it is fair to say that this disaster is also a lesson in humility. We need to share experiences, best practice in governance and disaster response.
In conclusion, the integrated maritime policy of the European Union will help the Commission's ongoing work and prepare the ground for a secured, balanced and sustainable use of the oceans.
Madam President, Mr Magnette, Members of the Commission, firstly I would like to thank and congratulate Commissioner Oettinger for reacting so quickly and, above all, for contacting the responsible sectors and safety authorities. I believe that this is the only way we shall find a solution. However, I also believe that the all-embracing approach adopted by Commissioner Damanaki is also extremely important.
I am against ad hoc legislation. However, catastrophes such as this suggest that the entire issue of energy should be examined. I believe we are all now aware that this dependence on fossil fuels has many associated risks and that when we consider the future of energy supply in Europe, we must always take these risks into account. That is why the vehement criticisms we sometimes make of renewable energy sources, whether the sustainability criteria for bio fuels or the negative visual impact of wind turbines on the natural landscape, must always be balanced against the fact that the alternatives are, in fact, the more dangerous, conventional energy sources.
That is why I believe it is important, despite the differences between the USA and Europe, that we should carry out a thorough analysis of the situation and, as Commissioner Oettinger has said, that we should take a close look at specific aspects of the legal framework, because in Europe, we have a highly fragmented situation. This means that it can be very difficult for the individual to gain access to the law.
Prevention and, above all, European cooperation are extremely important in the event of such a catastrophe. We must think this proposed solution of insurance or a fund through to its logical conclusion. I believe that this is the only way to offer the oil companies a certain level of security in the long term.
Madam President, this disaster happened off the coast of the US, not the EU. It therefore affords us a real opportunity to learn some lessons and draw some conclusions. Mr Oettinger said that this is the second time we have discussed this issue. My committee has also held a major debate, and I am thankful to you that as soon as next week, together with the coordinators of the Committee on Industry, Research and Energy and the Committee on the Environment, Public Health and Food Safety, we shall learn the results of your analysis, enabling us to continue our work into the summer recess.
I would support you on the imposition of a moratorium on extreme drilling in Europe. We need to wait until we have identified the problems. I would also support your call for European standardisation, stringent safety standards and a European supervisory authority. As you have said, what we need is a system for auditing the auditors. I like this idea a lot. We would be happy to work on this.
Mrs Damanaki, I liked what I heard from you: this disaster must spur us to change. The integrated maritime policy you have called for is a major project for the EU. I believe that harnessing the renewable energy of the sea, whether through deep-sea currents or other forms of retrieval that are yet to be invented, is a really key issue. I believe that the institutions, including the Council, have demonstrated a determination to prevent such a disaster in Europe, as has Parliament, and will be happy to cooperate with you in avoiding such an eventuality.
Madam President, firstly, I should like to tell Mr Oettinger how struck I was by the difference between what he has just told us and what we have previously heard, and how happy I am to see Mrs Damanaki and Mr Potočnik, who are also interested in the subject, sitting beside him, because this shows the multifaceted nature of the problem facing us.
There is clearly no applicable EU text in existence today. We need to equip ourselves with a piece of EU legislation on this matter, perhaps by simply extending the scope of the legislation that already exists in other areas. I am thinking about Seveso II relating to hazards and about the directive on environmental liability and the remedying of damage.
The question of insurance and of a fund deserves to be examined, provided that this does not serve as an opportunity to reduce the liability of producers and operators. The 'polluter pays' principle must, of course, be applied. The moratorium is essential, but perhaps not only in extreme circumstances; we need a moratorium on new installations until we can be sure that we have the necessary technical resources to cap any leak. Once we have those resources, normal service can resume.
A final point on the post-oil era: it is absolutely essential, and we have here an opportunity to adopt a real cost-benefits approach on the basis of the actual costs incurred by oil exploitation. I think that, once we are able to assess the direct and indirect costs and benefits of the various energy sources, we will be well on the road to sustainable development.
Madam President, I should like to thank the Commission - Commissioners Oettinger and Damanaki - for their contributions to this topic. We have indeed discussed this before, but what I am particularly pleased about is that the tone is different this time. In May this year, the tone was entirely along the lines of: you can sleep safely knowing everything is under control, the situation in Europe is not comparable to that in the Gulf of Mexico. We took issue with this tone, because, although the situation is not exactly comparable, there are nonetheless many oil platforms in the North Sea and we are drilling deeper and deeper in the North Sea in order to extract oil. That is a risk that we clearly have to be prepared for, and the Commission's tone is now clearly different. The Commission is now talking about a moratorium, about supervising the supervisory authorities and about responsibility for good governance. That approach has received the support of the Group of the Greens/European Free Alliance, but let us now have immediate decisive action please. If we look at the European Maritime Safety Agency, for example, you said that you would look into expanding its mandate somewhat. You did not mention your colleague, Commissioner Kallas, although he, too, is already working on this. I have this to say to you: let us ensure that the Agency does not just look at the tankers, but the platforms as well. That is now possible and things are already under way. Let us regulate that. We need broader support for this approach.
Madam President, the responsibility of British Petroleum for the leak in the Gulf of Mexico is only part of the truth. The Department of Internal Affairs carried out an inspection of the installation two weeks before the disastrous leak. The United States market regulator approved the operation of the faulty installation 10 days before the accident.
Despite the increasingly strict and more complicated regulations governing offshore drilling, there was something on the government's side which did not work. The accident in the Gulf of Mexico should not be a reason for closing similar installations around the world. A ban on offshore drilling in Europe or the US will have only one consequence - a significant increase in the transportation of crude oil in tankers, which will obviously cause damage to the environment.
Finally, I would like to acknowledge the assistance given by Taiwan, which has sent one of the world's largest oil-skimming vessels to the area. Today, the ship is cleaning the Gulf of crude oil very effectively. This often unacknowledged country has given another edifying example of responsibility for global affairs.
Madam President, each day, we are given more information revealing the extent of the environmental disaster in the Gulf of Mexico caused by the failure of the offshore platform.
Let us not forget, however, that other disasters of this type are occurring elsewhere. I am thinking in particular about what is happening at this very moment, and has been happening for a long time, in Nigeria. This is why, in addition to the moratorium on further drilling, I think we need to promote more rigorous rules - not just European rules, but international ones too - on the management of platforms.
In the case of the EU, I think that it needs to equip itself with the means to prevent this type of disaster, and I think that it is also clear that all this demands, as Mrs Damanaki said, a firm and resolute decision in favour of clean, renewable energy sources. The EU ought to set an example in this area.
(ES) Madam President, Commissioners, Mr Magnette, there can be no doubt that the catastrophe in the Gulf of Mexico has raised awareness of these types of situations, while exposing the need to analyse them in depth and to take measures to prevent or counteract them.
These things also occur in Europe. They have occurred. I am a national of a country, Spain, where not many years ago, we had a problem - in the north of the country - with spillages of this type due to problems with transportation, in this case, a problem with tankers.
When we find ourselves faced with a situation of this type, the risk is to act emotively and without thinking all that much, and therefore without any balance in decision making, which may have undesirable consequences. I believe that what the Commissioners explained to us, the ten points that Commissioner Oettinger set out, is a very important and interesting approximation of the problem, and that it is along the right lines.
There is a need to act forcefully with regard to civil responsibility and partnership, arrive at joint positions with the International Maritime Organisation, harmonise the legislation of Member States better, etc., but this needs to be done in such a way that the actions we take do not have any undesirable consequences. What needs to be done therefore needs to be assessed very well, including economically, together with its impact.
Madam President, the catastrophe at the Deepwater Horizon platform will remain probably as one of the biggest catastrophes in the 21st century in the history books of the world. It is about safety, security and prevention, and safety, security and prevention have a human face; all the industrial applications we use in any sector are human-designed, human-built and human-managed. Therefore, we have to make sure that industries throughout the sector and beyond the oil sector get the skills and knowledge they need to manage any consequences of any minor or bigger catastrophe in the future.
I think we have to learn a lesson to continue to face the long-term challenge of the post-oil age by diversifying our resources and technologies. For us, it must be crucial to rethink and support our strategic energy technology plan, including the deep sea technologies that were mentioned by Mrs Damanaki.
Finally colleagues, I have to say that this catastrophe, although it is not a natural catastrophe, has to be about solidarity and support. First, in order to re-establish nature, but then there needs to be solidarity and support for the employees of the company because the employees of the companies are victims - working elsewhere in the company. We have to go and ask for solidarity for the sector, within the sector, because we have seen that none of the sector's players could solve the problem and we have to seek solidarity within Europe because BP is a European company; working people are there, European employees, and they have to have our solidarity to keep their working places for the future.
(NL) Madam President, this Parliament keeps criticising the Commission and the Council, but I have to be honest and say that I am very impressed with the statements made by both the Council and the Commission.
Turning first to the Commission. This is the Commission as I like to see it: powerful, ambitious and showing leadership. You have even used the word 'moratorium', which is music to our ears, but from your point of view, of course, that was an appeal to the Member States to hold back a little with new approvals. My question to the Council is: could you perhaps respond to that straight away?
Obviously, one important lesson of the oil disaster in Mexico is that we have to stop perpetually looking for fossil fuels in the most impossible places. As far as I am concerned, that is the most important lesson. What we need is a swifter transition to sustainable energy. I would therefore ask the Commissioners, when it comes to subsidies for coal in our Europe, for example, to show the level of determination and ambition which they expressed in their statements. That issue should keep you busy over the coming fortnight. Keep up the good work and keep toeing the right line.
(NL) Madam President, Minister, Commissioners, ladies and gentlemen, I should like to thank the Commission for the clear and coherent five-point plan it has presented here today. I think it is excellent and I do not mind telling you that Parliament will be keen to cooperate, particularly as regards the moratorium, the update and revision of the legislation, the supervision of the supervisory authorities, the revision and improvement of emergency plans, and the increase in transparency. An example of the kind of thing that Parliament's role here might involve could be asking Member States to post all their inspection results on a website so that they are accessible to all.
Turning now to the Belgian Presidency, I should like to address a few words to Mr Magnette. Thank you for your undertaking to work with us. However, allow me to also give you a piece of advice. In September of this year, we are going to have a meeting of the OSPAR Convention. A ministerial statement will be issued on maritime safety and I think that you, Minister, should use the opportunity offered by this meeting to ensure that the convention contains adequate guarantees of an independent assessment of what actually happened and an independent and transparent assessment of the existing regulations. I think that you will be able to put in a great deal of work there.
(PL) All of us here are aware of the magnitude and enormity of the environmental disaster which has occurred in the Gulf of Mexico. Almost two months have already passed since our last debate on the safety of marine drilling platforms. In the meantime, there has also been a debate in the Committee on the Environment, Public Health and Food Safety. For three months, millions of litres of crude oil have been flowing relentlessly into the Gulf, devastating the region's entire ecosystem. The slick has already reached the coast of Florida, and is threatening Cuba and Mexico. Clearing up the results of this tragedy has also swallowed huge financial outlays. The oil company BP has announced that the costs of fighting the disastrous leak of crude oil into the Gulf have already reached over USD 3 billion.
In the light of this, I would like to express my support for proposals concerning the creation of a special fund and the need to insure against crude oil spills in European waters. I am of the opinion that oil companies, although they do minimise the risk, should also be ready to bear financial responsibility in the event of a catastrophe. Establishing a fund of this kind would offer a certain kind of protection and would be an expression of environmental and social responsibility for one's own investments. I think it essential, too, that we introduce a uniform system of technical inspection of platforms in the territorial waters of the European Union and a regular and publicly available evaluation of their safety.
(DE) Madam President, I would like to thank Mrs Damanaki and Mr Oettinger. Their words give us hope. Although the Gulf of Mexico is a long way away, the disaster may affect our animal life too, fish in particular. If the oil from the Gulf is driven into the open Atlantic, it could affect the spawning grounds of the European eel, for example, which was already threatened with extinction prior to the oil catastrophe.
This is not a natural event, but rather an unbelievable disaster triggered by human error. For this reason, we must do all we can to ensure something like this never happens again. We are responsible for the safety of European oil platforms. We need to put our laws to the test because European environmental liability provisions are not enforceable in the event of oil catastrophes on the high seas.
There are over 400 oil platforms in the North Sea alone. In view of the fact that the European Union has 320 000 km of maritime coast, it is essential that we should move away from oil and towards a future based on renewable energies. I call on the Commission to propose concrete solutions and to act quickly.
(DE) Madam President, Mr Magnette, Commissioners, ladies and gentlemen, when catastrophes occur, there is an urgent need for clever solutions to ensure that such disasters never happen again. However, we should guard against over-dramatising the situation.
Mr Oettinger, I have been extremely impressed with the way the Commission has dealt with this problem to date. I think it wise to analyse the problems and the facts of the case and then to identify solutions, rather than producing solutions before the circumstances have been fully investigated. This is very welcome. I believe that there is no alternative to this approach. After all, Europe also has 10 166 oil and gas extraction plants in operation, 80% of them offshore. This is an issue that must be taken seriously.
However, it is also true that the problem just described has arisen in the US and that we have had no problems of this kind here in recent decades. This should not give us cause for complacency, but requires us to think carefully about what needs to be changed and where the changes are required. Above all, we should avoid following the principle of, 'The catastrophe happened over there - the main thing over here is that we should make some changes and issue new recommendations'. The situation should not be played up or down, but rather we need a serious, thorough approach. I believe that the approach we are taking is completely correct and reasonable.
I am also very grateful to know that we, both the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy, will receive more detailed information next week about further developments. I believe that the Commission should continue with this considered, rational and serious minded approach. While it should not be goaded into hasty action, nor should it contribute to a trivialising of this issue.
(EL) Madam President, thank you Commissioners, as Commissioner Damanaki said, the oil slick does indeed threaten the Atlantic as a whole and threatens to reach our shores. I was delighted that Commission Oettinger has now started thinking about the proposal which I and Mrs Lepage made here, in this House, during our previous debate on a moratorium. However, Commissioner, this moratorium should not be temporary. We need a permanent moratorium, as the United States have for most of their fields.
I am also delighted that you are debating the question of environmental responsibility. We need a change of framework. We need to know who is responsible and who needs to pay for such accidents. Once you have started this debate, you should also look at the question of environmental responsibility in connection with drilling for natural gas and CCS under the sea.
As Commissioner Damanaki said, ultimately, the only solution may, in fact, be for us to become independent of coal as quickly as possible.
(IT) Madam President, ladies and gentlemen, the environmental disaster playing out in the Gulf of Mexico in recent weeks must serve as a warning for us all. If a similar event were to occur in a closed sea such as the Mediterranean, which boasts an inestimable level of biodiversity that is unique in the world, the consequences would be unimaginable.
In this connection, last week, I tabled a written question highlighting the fact that offshore oil platforms are subject to a less binding civil liability regime than large industrial plants. This means that if a spill occurs, the oil company is only responsible if it was at fault or negligent and only in that case is it required to pay for the environmental damage caused.
Of the 103 industrial accidents that occurred in 2008, 17 occurred on oil extraction platforms. Even though platform supervision and control are the responsibility of national authorities, a European initiative aimed at increasing the safety of extraction rigs would certainly send out an important signal. Placing Europe's environmental heritage at risk could prove an irreparable mistake for all of us and, above all, for future generations. Therefore, I say greater security and better controls for the common good.
(DE) Madam President, the demise of the Deepwater Horizon oil platform has caused the greatest oil disaster in our history. To date, hundreds of millions of litres of crude oil have poured into the Gulf of Mexico causing massive losses to sea life, as well as land animals. The global consequences for the ecosystem are disastrous.
The EU must make a constructive contribution to consolidated legal regulations for oil extraction so that oil companies cannot cut corners in relation to the quality of materials used or the safety measures they apply. Cost efficiency cannot be used as an argument in the face of possible threats to the health of people and wildlife caused by negligence. In addition, greater focus on renewable energies can provide an answer to increasing energy consumption worldwide.
My message to the Commission is that we must bring about change in this area, moving away from fossil fuels and towards biogenic fuels. We need to reduce our existing dependency in this area.
(PL) Madam President, we have been given very interesting information in this Chamber, today, by Mr Oettinger and Mrs Damanaki. This information confirms that the Commission quickly took a series of steps after the catastrophe in the Gulf. The truth is, however, that the results of talks and the decisions made are still very much preliminary. Let us remember we are talking about safety and responsibility in the extraction of crude oil. Mistakes in this area cause gigantic losses in nature, as well as financial losses.
In my opinion, this should be a strong inducement to the European Union to introduce a temporary moratorium on new drilling. Until we are sure that extraction is going to be safe, we should be particularly cautious.
(IT) Mr President, ladies and gentlemen, let us safeguard the sea and lands of each and every country of Europe so that they remain uncontaminated. They are treasures and of huge benefit for tourism and the economies of our countries, as well as for their overall well-being.
Research on new energy sources is needed. However, putting the ecosystems of our land and our seas at risk must be countered by supervisory limits established by national and European authorities to avoid an unjust and aggressive oil prospecting and extraction business. Italy has just recently closed the regulatory gaps which meant that some platforms were able, in the past, to encroach on our most beautiful coasts. I would like to thank the Italian Minister for Equality, Stefania Prestagiacomo, for this, and I hope that all the national regulations will protect the well-being of our lands, their respective habitats and the quality of life of citizens who live in areas that may be subject to these activities.
(DE) Madam President, since the Deepwater Horizon oil platform sank in the Gulf of Mexico, millions of litres of oil have been escaping into the sea on a daily basis. BP's risk analysis for the drilling rig estimated the chances of an accident involving a major environmental threat as unlikely or almost impossible. Once again, we now know otherwise.
President Obama has convened a committee of inquiry for mid-July that will look at the issue of the regulation of deepwater drilling and questions of risk management. New sources of oil can only be accessed through deepwater drilling. Only last week, Norway issued licences for almost 100 exploration blocks in the North Sea.
Commissioner Oettinger, I can only support your efforts to achieve the highest safety measures from a European perspective - very much in the interests of healthy people and a healthy environment.
(RO) I, too, wish to thank the Commission for the statements which have been made.
There is no production method which is 100% safe. There is always a certain degree of risk. However, the question is how big a risk do companies take in each case. Production costs can be astronomical, depending on the area's geological features, which can make a company take on large risks to make sure they achieve a profit. It costs us much less to increase production safety measures than to look for solutions after the event.
I believe that the legislation must be sufficiently stringent to prevent such accidents. We must also ensure that companies operating in European waters have the financial capacity to bear the costs of losses inflicted on the environment and society in a maximum risk scenario.
I wish to join Mr Sonik in asking the Commission to consider creating an emergency fund so that we can ensure that losses will be covered, including when the costs exceed the polluter's financial capacity.
(RO) It is expected that in 2030, the global demand for oil will be a third higher than it is at the moment. In the European Union itself, oil will account for 35% of the demand for primary energy.
Extraction facilities and the transport infrastructure in the oil sector are currently in the steady process of ageing. During the present economic and financial crisis, there are relatively few opportunities for investing in the oil industry's infrastructure. I believe that both the Commission and Member States need to coordinate their efforts more closely to facilitate investments in this sector, especially to avoid the adverse consequences of possible disasters on the environment and to guarantee the European Union's energy security.
I also support efforts to step up the dialogue with the major oil companies and to continue European policies in this sector, with the aim of eliminating or, at least, reducing the adverse effects caused by oil extraction and production.
Ladies and gentlemen, thank you for this debate. Mrs Damanaki, my staff and I have noted your contributions and your constructive proposals and I shall be happy to return to these in the coming weeks.
I should like to comment specifically on four points. Firstly, while respecting the competences of our Member States, I would expressly advise them not to implement new approval procedures at present. I believe that a moratorium on processing applications for new drilling rigs and making the relevant decisions is a reasonable response at present and that for this reason, new projects can be put back to a later date.
We are working on an energy strategy for 2020-2050. The decisive factor here is the role that oil will play in the coming decades. The fact is that the worldwide trend is towards greater demand for energy from oil. I have my doubts about whether more oil is needed in Europe. My aim in our strategies for 2020-2050 is to manage with less oil and to justify this approach and make the appropriate provisions. In other words, I am looking for a way out of oil consumption. This can be achieved in industry, private households, heating and other areas, such as oil-powered generation of electricity, but clearly, one area remains sensitive: the transport sector. Despite the expansion of our rail networks over the coming decades, oil will continue to be the key source of energy in air transport, for both passengers and cargo, and in the surface transport of heavy goods. Energy efficiency can be increased, reducing demand, and some demand can be shifted or avoided, but without oil, air travel and road transport by heavy goods vehicle will be impossible in the coming decades.
As far as cars are concerned, we are also pursuing the theme of renewable energies in the transport sector, setting ourselves a target of 10% renewables by the year 2020. At present, there are over 200 million cars registered in the Member States of the European Union. If we succeed in moving five million of these to electromobility by the year 2020, this will be an enormous success.
However, this still leaves 200 million running on oil with diesel and petrol engines. In other words, electromobility is on the way, but, whatever efficiencies we may achieve, oil will remain essential in the decades ahead if one accepts current individual mobility patterns and if one has an interest in car production. For this reason, we will continue to need oil for a relatively long time into the future and should not allow our dependence on third countries to rise to 100%, particularly since third countries often fail to satisfy our control and safety requirements to the same extent as Member States and the companies working here in the European Union.
I would also like to mention liability and damage. I support full compensation and the principle that the polluter pays, whether culpable or not, as well as corporate liability, up to and including personal liability.
Establishing preliminary solutions right from the outset would generalise the principle that the polluter pays and cause some of the costs to be passed on to the public, thereby reducing the companies' interest in avoiding damage.
Secondly, we should look at the question of whether we should propose compulsory insurance according to the cause and extent of damage. Thirdly, the question arises whether tax legislation in our Member States makes enough provision for possible liability and damage, and then fourthly, in my opinion, comes the question of the contributions to be levied in forming the fund.
Finally, I would like to consider the topic of employment. BP, Shell, Total and others are large European employers that provide huge numbers of jobs, meaning that people's livelihoods are at stake. I believe it is important to sustain jobs in the energy sector. I do not intend to speculate here, but the business sections of the European press are full of the question whether BP will remain an autonomous global company based in Europe.
The issue at stake there is market value and certain possible changes. Clearly, if BP is based in Europe, we can hold it to account, while a change in the shareholder structure would tend to weaken Europe's position in all questions of safety between policy and private business - I will not go into the assumptions that might be made in relation to Chinese state-run companies.
We shall be happy to report back to you in the coming days through the coordinators for the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy, and I shall then return to this House in the autumn with our comprehensive proposals.
Member of the Commission. - Madam President, I would firstly like to thank all the Members of the European Parliament for this really constructive debate. We have had, as Mr Oettinger said, a lot of proposals to take on board.
For those people who are asking for an immediate and efficient reaction, I would just like to say that this moratorium will give us the time to check our legislation and see what is needed. We will return to this, and this is not the end of the procedure. I would also underline that the expansion of EMSA's remit to drilling activities will be our first priority. We have to do this, and we completely understand that we have to do this.
Concerning people and demands for real and tangible results as regards renewable energy, I would just say that the EU 2020 strategy, the Commission's strategy, focuses on giving research the funding and motivation to achieve results. One of our goals in the framework of the research programme under the next financial perspective will be - and it is a priority - renewable ocean energy. I consider this a positive response to your proposals.
Madam President, ladies and gentlemen, allow me in turn to express my satisfaction with this debate. This was my first debate under this Presidency, and I must say that I consider myself very lucky to have been able to take part in such a rich and lively debate which shows both a very broad consensus amongst Members and a fairly strong convergence with the proposals put forward by the Commission. For my part, I shall ensure that the debate is held at the Council and that this broad consensus and convergence is reproduced there.
We can clearly see, at the end of this debate, how a broadly accepted policy for Europe should look, and we can clearly see that, ultimately, as the saying goes: 'Every cloud has a silver lining.' If this disaster, which has occurred a long way from us, enables us Europeans to take stock of our body of regulations, to ensure that these are now strengthened, even though we are not facing a disaster, and to make sure that such disasters cannot occur, well some good will have come of it, and we will at least have the merit of having learnt every lesson we could from it. As many have said, what we will need to do is to review all our preventive rules, to examine them after having cooperated fully, of course, with the sector, with the public authorities and the regulatory authorities, but also - and I am emphasising this point for the benefit of the Commission - with independent experts, so that we can be sure that we have heard all possible points of view on these issues. If necessary, we should continue this process until we have a set of regulations that will almost certainly ensure - because there is no such thing as certainty in this area - that such accidents can never happen again. The proposal being made by the Commission to consider a moratorium is a fundamental proposal and, once again, I will ensure that the Council holds this debate and that a decision is taken as soon as possible.
The second fundamental principle is the polluter pays principle and, therefore, the proposal of a form of insurance which offers two advantages: firstly, it ensures that if a disaster does occur - which we obviously do not want - those responsible for it will not be able to escape their financial obligations. This is crucially important. Secondly, if the insurance system is sufficiently well designed and sufficiently powerful, it will have the advantage of acting as a deterrent so that anybody considering venturing into hazardous drilling activities will be dissuaded by the insurance conditions imposed on them. This is an additional advantage of this type of system.
Then, of course, it will be necessary to revise and review all the regulations relating to liability and the mechanisms for intervening in the event of a disaster. I have already just mentioned that it would be useful to review the European Maritime Safety Agency (EMSA) rules, to ensure that they, and our civil protection mechanisms, provide all the resources we need to react in the event of a disaster. Finally, and above all else, what this disaster reminds us is that we in Europe showed particular foresight when, in December 2008, we adopted the climate and energy package, those famous 20/20/20 targets. It is, in some ways, a happy coincidence that, at the very moment when the previous US Administration was deciding to embark once again on risky drilling operations, in Alaska no less, and in the most extreme conditions, Europe was doing exactly the opposite, and seeking to procure the means for true energy efficiency and for a genuine transition towards renewable energies. We can only be pleased about this, and we must go on saying it; we must go on letting those around us know that this commitment we made nearly 18 months ago is getting stronger by the day.
30 June was the deadline by which all Member States had to submit their national action plans for the development of renewable energies. I do not know if all the Member States have submitted their plans, Commissioner. I am sure that the Commission is exerting legitimate pressure on them to obtain these plans within the time limits. Belgium submitted its plan 48 hours late, for which I apologise, but it has been submitted. These are documents which show that, this time, the fundamental industrial transition is under way; that this time, each Member State has examined all the internal processes required to complete this transition and, at the same time, has acknowledged its potential and the enormous amount of work involved.
The same applies to the assessment of energy efficiency. As you know, Commissioner - as perhaps you also know, ladies and gentlemen - the Presidency is very keen for us to make rapid progress in the area of energy efficiency. Energy efficiency is the policy of all policies. Renewable energy policies are all very well, but it would be even better if no energy was consumed at all. We know that, when it comes to buildings - and this is in spite of the regulations that we have recently adopted, on the energy performance of buildings, for example - heating, industry and even transport, we can still make huge savings in Europe. This has been demonstrated by a large number of studies.
If we look at the assessments made of the regulations on private vehicles - on cars, for example - we can see how effective these regulations are; they have played a big part in reducing the consumption of fossil fuels, and particularly of oil, by European motorists, which demonstrates how relevant this policy is. As you know, Commissioner, we are awaiting the first results of the assessment of the Energy Efficiency Action Plan so that we can start work on a second, highly ambitious, plan as soon as possible.
We will also re-examine, Mrs Damanaki, offshore renewable energies. As you know, Belgium is particularly keen on the North Sea for obvious geographical reasons. A short time ago, we, along with eight other Member States and another non-Member State, which also happens to have platforms and engages in oil exploration and drilling - Norway - took the initiative to sign, all 10 of us, an agreement to jointly build a wind farm in the North Sea. This is one of the largest ever renewable energy development projects. At the same time, we are also starting to consider the development of other renewable energy technologies on these North Sea wind farms to harness the power of the sea for energy generation. This is another issue to which we will return, although a major debate will still carry on in the meantime, because we will have to finalise the 2011-2020 Action Plan during this Presidency; in other words, we will have to realise our vision of energy for the next 10 years. This means translating those famous targets in the 2020 package into specific, concrete proposals, and providing associated funding solutions. We will also have to start the debate on the 2050 road map, the vision for 2050, which is, without doubt, the cornerstone of all the commitments we have made. Some scientists are saying today that Europe has a serious chance of achieving 100% renewable energies in 2050 if an effective energy efficiency policy is implemented and renewable energies are developed. This means that we will be free of fossil fuels in about 40 years' time.
This is another debate which we will have to conduct and launch with the necessary ambition.
The debate is closed.
Written statements (Rule 149)
There has been much talk about what we should do to avoid events such as those in Mexico in the future. This is particularly relevant to us in Lithuania, because the oil exploration platform of a non-EU Member State is located close to our coastline. In the case of an accident on this platform, we would have an ecological disaster on the shores of the EU, the world's most polluted sea. Moreover, there have, as yet, been no agreements with the states responsible for the platform on the clean-up of the aftermath of any accident on this platform. Another similar case may arise were there to be an accident in the Nord Stream pipeline at the bottom of the Baltic Sea. All three cases mentioned are linked by one thing - the environmental impact assessment procedures carried out are paid for by the clients and therefore are not independent or objective. I call for discussions to commence on the establishment of a system ensuring independent environmental impact assessment. An essential part of such a system would be a fund financed by interested companies and administered by independent institutions which would fund environmental impact assessments, thus ensuring their objectivity. On the other hand, we must ensure that these rules on objectivity are applied in environmental impact assessments carried out not just by the EU, but by third countries as well.
(The sitting was suspended at 19.30 and resumed at 21.00)